DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 11/06/2019.

Claims 1-20 are presented for examination.

Claims 4, 6, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2021 and 11/06/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patey et al. (US 9,747,470), in view of Premnath et al. (US 2015/0341326), Calapodescu et al. (US 2016/0119119).

As to claims 1, 7 and 10, Patey discloses the invention as claimed, including a method of performing privacy-preserving unsupervised learning (col. 7, lines 17-22, “the client-unit has therefore retrieved the data Xc and αc without learning information on the others data held by the server-unit, and the server-unit has learnt nothing. In particular, it has learnt no information on the datum y held by the client-unit or on the index c which it has”), the method comprising: 
jointly computing, by at least a first computer and a second computer, a secure distance, by at least performing privacy-preserving multiplication of a first data value of the first computer (claim 1, “a server-unit (10) including a processor and storing the biometric reference data (x1,…, xn)”) and a second data value of the second computer (claim 1, “a client-unit (20) including a processor and storing the biometric datum (y), and an index c of the at least one biometric reference data (x1,…, xn)”) based on an oblivious transfer (OT) corresponding to a number N of shares (Figs. 1-3; col. 1, lines 25-27, “a function of two biometric data to be compared is calculated, which expresses a rate of similarity between the data. This can be for example the Hamming distance, or the Euclidian distance, between the data”; col. 1, lines 29-37, “The Euclidian distance d between two vectors each comprising m coordinates X=(X1, . . . , Xm) and Y=(Y1. . . , Ym) is expressed as follows: d(X,Y)=√∑i=1 m(Xi-Yi)2}. The calculation of a Euclidian distance between two data determines a degree of similarity between two biometric data of individuals, as the less the Euclidian distance between the data, the more the compared data resemble each other and the greater the probability that they belong to the same individual”; col. 2, lines 39-60, “Euclidian distance between the datum to be compared and the reference datum indexed by c…”; col. 7, lines 1-25, “An oblivious transfer is a calculation operation between two parties P1 and P2”; col. 7, lines 17-22), the privacy-preserving multiplication further comprising: 
expressing, by the first computer, the first data value as a first vector having a number L of components, wherein a respective component, having an index i, comprises a respective decomposition coefficient of the first data value in a base equal to N (Fig. 3; col. 1, lines 29-37; col. 4, lines 25-49, “server-unit 10, comprising for example a database DB, comprising a number N of data (x1, . . . , xN), N being greater than or equal to 1. Each datum xi comprises m coordinates xi,1, . . . , xi,m, m being greater than or equal to 1”; col. 6, lines 23-32; col. 7, lines 1-25; col. 8, lines 31-43); and 
forming, by the second computer, a respective N-component vector having the index i of the respective decomposition coefficient and a second index (Fig. 3; col. 4, lines 25-49, “client of the server-unit, having a datum y comprising n coordinates yi, and an index cε{1, . . . n} of a datum xc of the base to which it wants to compare the datum y”; col. 6, lines 33-55; col. 7, lines 1-25).

It is noted that a 1-out-of-N oblivious transfer protocol is a general OT protocol, and an oblivious transfer (OT) scheme is a known protocol run between a sender A and a receiver B. By running the protocol, the sender A sends some information to the receiver B, but remains oblivious as to what is received. For example, the sender A has n messages, and the receiver B has an index i indicating which message he or she wants to receive, i.e. B wishes to receive the i-th message among A's N messages, without A learning the value i, while the sender A wants to ensure that the receiver B receives only one of the N messages. Therefore, the OT scheme is used to allow the receiver B to retrieve the ciphertext from the sender A without revealing the index i. 
Although Patey discloses oblivious transfer (col. 7, lines 1-25),  Patey does not specifically disclose 1-out-of-N oblivious transfer (OT) corresponding to a number N of shares. However, Premnath discloses 1-out-of-N oblivious transfer (OT) corresponding to a number N of shares (¶0016, “once the shares for the garbled circuit are created, the client requests each server, pi, (1≦i≦n), to send its share, GCi, to the server pc. Performing an XOR operation on these shares, the server pc creates the desired circuit…”; ¶0019; ¶0070; ¶0085; ¶0093, “1-Out-of-2 Oblivious Transfer”; ¶0094, “The sender holds two messages, M0, M1, and the chooser holds a choice bit, σε{0, 1}. At the end of the 1-out-of-2 oblivious transfer (OT) protocol, the chooser learns Mσ only, while the sender learns nothing”; ¶0099, “1-Out-of-4 Oblivious Transfer”; ¶0100, “The sender holds four messages, M00, M01, M10, M11, and the chooser holds two choice bits, σ1,σ2. At the end of the 1-out-of-4 oblivious transfer (OT) protocol, the chooser learns Mσ1σ2 only, while the sender learns nothing”; ¶0122, “accomplished using 1-out-of-4 oblivious transfer (OT) between pi and pj, such that no party reveals its shares to the other party”; ¶0186, “During a 1-out-of-2 oblivious transfer, the sender and chooser generate a total of |C|+|k|+|r0|+|r1=(4|p|−1) bits. Each 1-out-of-4 oblivious transfer involves the cost of two 1-out-of-2 oblivious transfers, in addition to generating a total of |L0|+|L1|+|R0|+|R1|=4 k bits”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patey to include 1-out-of-N oblivious transfer (OT) corresponding to a number N of shares, as taught by Premnath because it would enable to build secure multiparty computation, and provide a higher level of security and increased efficiency by getting exactly one database element without the server getting to know which element was queried, and without the user knowing anything about the other elements that were not retrieved (Premnath; Abstract; ¶0014; ¶0094; ¶0100; ¶0122).

Patey does not specifically disclose receiving, by the first computer, an output vector of the OT, wherein a component, having an index i, of the output vector comprises a component of the respective N-component vector, the component having the index i and having the second index corresponding to the respective decomposition coefficient of the first data value in the base equal to N; and privately assigning data to a respective cluster of a plurality of clusters based on the secure distance. However, Calapodescu discloses receiving, by the first computer, an output vector of the OT, wherein a component, having an index i, of the output vector comprises a component of the respective N-component vector, the component having the index i and having the second index corresponding to the respective decomposition coefficient of the first data value in the base equal to N; and privately assigning data to a respective cluster of a plurality of clusters based on the secure distance (¶0017, “data elements in the first set having been formed by converting a respective one of a first set of data elements to a set of vectors”; ¶0031, “computing similarity of data vectors is desired (e.g., for text clustering or categorization based on a bag-of-words representation)”; ¶0036, “for each element (word) of the input (second) dataset X 12, the vector representation component 60 generates a matrix representation comprising a set of (row) vectors…an output component 69 outputs the encrypted vectors 66 to the server and compares the decrypted obfuscated vectors 68 generated by decryption component 64 to determine whether there is a match with any of the client's words”; ¶0037, “for each element of the stored dataset Y, the vector representation component 70 generates a matrix which serves as a set of vector representations, using the same process as performed by the client vector representation”; ¶0062; ¶0071; ¶0089; ¶0090; ¶0105; ¶0106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patey to include receiving, by the first computer, an output vector of the OT, wherein a component, having an index i, of the output vector comprises a component of the respective N-component vector, the component having the index i and having the second index corresponding to the respective decomposition coefficient of the first data value in the base equal to N; and privately assigning data to a respective cluster of a plurality of clusters based on the secure distance, as taught by Calapodescu because it would compute a comparison measure between pairs of the elements-one from the server and one from the client, e.g., a distance (or similarity) between the encrypted vectors for one of the server's elements and the encrypted vectors for one of the client's elements (Calapodescu; ¶0083-¶0084).

As to claim 2, Patey discloses the method of claim 1, wherein: a first component of the respective N-component vector, having the second index equal to 0, comprises a respective pseudo-random number; and a respective remaining component, having the second index equal to j, comprises the second data value multiplied by j and by N raised to a power of i, minus the first component of the respective N-component vector (col. 5, line 51 – col. 6, line 23, “the secure component 30 comprises a generator of pseudo random numbers. The generation step of masking data 1100′ is then preceded by a step 1050, during which the server-unit 10 loads into the secure component an initialisation key serving to generate the pseudo-random numbers…”).

As to claims 3 and 5, they are rejected for the same reasons set forth in claim 1 above. In addition, Patey does not specifically discloses identifying, via a garbled circuit, a best match cluster of the plurality of clusters for a respective element of a plurality of elements of the data, wherein the best match cluster has a centroid with a minimum distance to the respective element; and representing the best match cluster as a binary vector comprising a cluster flag for the respective element; and wherein the first share and second share of the cluster flag are combined by exclusive OR. 
However, Premnath discloses identifying, via a garbled circuit, a best match cluster of the plurality of clusters for a respective element of a plurality of elements of the data, wherein the best match cluster has a centroid with a minimum distance to the respective element; and representing the best match cluster as a binary vector comprising a cluster flag for the respective element; and wherein the first share and second share of the cluster flag are combined by exclusive OR (¶0007, “Yao's garbled circuits approach [Yao 1982; Yao 1986] is a potential alternative to FHE schemes that can drastically reduce the ciphertext size. Any computation can be represented using a Boolean circuit, for which, there exists a corresponding garbled circuit”; ¶0008; ¶0010, “Yao's garbled circuits have been primarily used in conjunction with oblivious transfer protocols for secure two-party computation”; ¶0013, “Carter proposed an atypical secure two party computation system with three participants: Alice, Bob and a Proxy. In their work, Bob is a webserver that creates garbled circuits, and Alice is a mobile device that delegates the task of evaluating the garbled circuits to the Proxy, which is a cloud server”; ¶0016, “once the shares for the garbled circuit are created, the client requests each server, pi, (1≦i≦n), to send its share, GCi, to the server pc. Performing an XOR operation on these shares, the server pc creates the desired circuit, GC=GC1⊕GC2⊕ . . . ⊕GCn”; ¶0019, “each share is implemented for the creation of the garbled circuit, wherein the evaluation comprises performing an XOR operation of each received share”; ¶0022; ¶0069; ¶0208, “the shortest distance (D) between (xa,ya) and (xb,yb) equals the sum of the absolute differences between the respective coordinates: D=|xa−xb|+|ya−yb|). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patey to include identifying, via a garbled circuit, a best match cluster of the plurality of clusters for a respective element of a plurality of elements of the data, wherein the best match cluster has a centroid with a minimum distance to the respective element; and representing the best match cluster as a binary vector comprising a cluster flag for the respective element; and wherein the first share and second share of the cluster flag are combined by exclusive OR, as taught by Premnath because it would increase the functionality of the system by adding the Garbled circuit to achieve secure and verifiable computing capability (Premnath; Abstract; ¶0007; ¶0017).

As to claim 8, Patey discloses the method of claim 1, wherein the secure distance comprises a secure Euclidean distance col. 1, lines 25-37, “a function of two biometric data to be compared is calculated, which expresses a rate of similarity between the data. This can be for example the Hamming distance, or the Euclidian distance, between the data”; col. 2, lines 39-60, “Euclidian distance between the datum to be compared and the reference datum indexed by c…”). 

As to claim 9, Patey discloses the method of claim 1, wherein: the first computer initially has the first data value and receives a first output share value; the second computer initially has the second data value and receives a second output share value; and the first output share value and second output share value sum to a product of the first data value and the second data value (col. 2, lines 1-38, “calculation of a function between the datum to be compared and at least one reference datum indexed by the index c, the function being of the type which can be expressed in the form of a sum…”; col. 5, lines 18-41, “calculation of a function f(X,Y) of two variables X and Y, the variables comprising respectively m and n coordinates, the function of which can be expressed in the form of the sum: of a term f1 (X) dependent only on the first variable, of a term f2(Y) dependent only on the second variable, and of a polynomial…”; col. 6, lines 23-54; col. 7, lines 1-25). 

As to claim 11, it is rejected for the same reasons set forth in claim 1 above. In addition, Patey discloses the computing system comprising: a first computer comprising a first processor; a second computer comprising a second processor; and one or more memories including instructions that, when executed with the first and/or second processor (col. 4, lines 25-35; claims 1 and 9). 
As to claim 12, it is rejected for the same reasons set forth in claim 2 above.

As to claim 13, it is rejected for the same reasons set forth in claim 3 above.

As to claim 15, it is rejected for the same reasons set forth in claim 5 above.

 As to claim 17, it is rejected for the same reasons set forth in claim 7 above.

As to claim 18, it is rejected for the same reasons set forth in claim 8 above.

As to claim 19, it is rejected for the same reasons set forth in claim 9 above.

As to claim 20, it is rejected for the same reasons set forth in claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mohassel et al. (US 2021/0209247), Mohassel et al. (US 2020/0242466), Wentz (US 2021/0091952), Cerezo Sanchez (US 2018/0276417), Rindal et al. (US 2017/0359321) disclose privacy-preserving machine learning in the three-server model. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        August 22, 2022